Exhibit 10.1

WISDOMTREE ASSET MANAGEMENT, INC.

380 Madison Avenue, 21st Floor

New York, New York 10017

October 8, 2012

Gregory Barton

Dear Greg:

On behalf of WisdomTree Asset Management, Inc. (“WTAM”), I am pleased to extend
you a formal offer of employment as Chief Operating Officer of WTAM, and as
Chief Operating Officer of its sole stockholder, WisdomTree Investments, Inc.
(“WTI”). WTAM serves as the investment advisor for the exchange traded funds
issued by the WisdomTree Trust (“WTT”). As used in this letter (the
“Agreement”), “Company” refers to, as the context requires, either (i) WTAM,
WTI, WTT and the subsidiaries of WTAM or WTI collectively, or (ii) any one or
more of such entities.

The terms of your employment will be as follows:

1. Duties. In your capacity as Chief Operating Officer, you shall supervise the
day-to-day operation of the business of the WTAM and WTI and shall have such
other executive duties and responsibilities consistent with those positions and
assigned to you by the Chief Executive Officer of WTAM and/or WTI or his/her
designee from time to time. In addition, if WTI shall establish additional
subsidiaries in furtherance of its business purposes, you shall serve as the
Chief Operating Officer of those subsidiaries if requested by the Chief
Executive Officer of WTI. You shall use your best efforts to promote the
interests of the Company and shall devote your full business time, attention and
skill to the business and affairs of the Company; provided, however, that you
may serve as an independent trustee of the Man Long Short Fund and funds that
are series of the GLG Investment Series Trust, to the extent that (i) such
service does not substantially interfere with your ability to provide the
services to WTAM and WTI set forth in the first two sentences of this Paragraph
1 and (ii) the Chief Executive Officer of WTAM and WTI has not notified you in
writing that he believes such service would create an actual conflict of
interest that would harm your ability to serve WTAM and WTI . You shall
undertake all business travel as required by Company in connection with the
performance of your duties hereunder.

2. Salary. Your Base Salary will be paid at the rate of $300,000 per annum,
commencing as of the date your employment commences (“Start Date”), subject to
such increases as may be determined from time to time by the Board of Directors
of WTI (or the Compensation Committee thereof) in its sole discretion. Your
salary will be paid in accordance with WTAM’s normal payroll policies in effect
from time to time.

 



--------------------------------------------------------------------------------

3. Bonuses. You will be entitled to a Guaranteed Minimum Bonus of $200,000 for
each full calendar year, payable annually in cash each February but in no event
later than March 15 following the applicable bonus year consistent with WTAM’s
policies and procedures, subject to such increases as may be determined from
time to time by WTI’s Board of Directors or its Compensation Committee in its
sole discretion. The bonus shall be prorated for a partial calendar year of
active employment provided that no pro rata bonus shall be due for the last year
of employment unless due to you pursuant to Paragraph 7. You will also be
eligible for participation in certain discretionary bonus plans that may be
established by WTI’s Board of Directors or its Compensation Committee from time
to time in its sole discretion.

4. Restricted Stock.

(a) You will be entitled to a restricted stock grant of 200,000 shares of WTI’s
common stock (“Restricted Stock”) under WTI’s 2005 Performance Equity Plan. The
shares of Restricted Stock will vest in four equal annual installments and shall
be subject to the terms of the associated Restricted Stock Agreement to be
entered into on your Start Date, which shall be in the form of the draft
restricted Stock Agreement dated September 20, 2012; provided however, and
notwithstanding anything to the contrary in the Restricted Stock Agreement, in
the event that a termination of your employment by the Company without Cause (as
defined below) or a resignation from your employment for Good Reason (as defined
below) occurs prior to December 31, 2014, (i) you shall be entitled to
accelerated vesting only with respect to the Shares, if any, that would have
vested during the twelve-month period immediately following the date of such
termination or resignation (“Post-Employment Period”), which Shares shall vest
upon the date of such termination or resignation, (ii) vesting shall otherwise
cease as of the last day of your employment; and (iii) if a “change of control”
(as defined in the Restricted Stock Agreement) (“Change in Control”) occurs
during the Post-Employment Period, you shall be entitled to the same vesting
with respect to the Shares as you would have if you had been employed on the
date of the Change in Control.

(b) The provisions of this Paragraph 4 shall be deemed to amend the Restricted
Stock Agreement (it being specifically acknowledged by the parties hereto that
notwithstanding that the Restricted Stock Agreement will be entered into
subsequent to the date of this Agreement, the provisions of this Paragraph 4 are
intended to supersede the terms of the later dated Restricted Stock Agreement
and are not being embodied in the form of the Restricted Stock Agreement solely
because the parties desire that the form of the Restricted Stock Agreement be
consistent with the form of restricted stock agreements providing for vesting
over four years previously entered into by other executive officers of WTAM).
The Company and WTI each agrees that all future grants to you of stock options
and restricted stock with respect to WTI common stock that have a vesting period
of longer than 13 months shall provide for acceleration of vesting and
continuance of the stock options and restricted stock awards beyond termination
of employment in the same manner as provided in this Paragraph 4.

5. Protection of Confidential Information and Intellectual Property.

You agree that your services hereunder are of a special, unique and
extraordinary character, and that your position with the Company places you in a
position of confidence and trust. You further acknowledge that in the course of
rendering services to the Company you have obtained and will obtain knowledge of
confidential information and trade secrets of the

 

2



--------------------------------------------------------------------------------

Company. Accordingly, you agree that during the Restricted Period (defined
below) with respect to the clause (i) below and at all times both during and
after your employment with respect to clauses (ii) and (iii) you shall not
directly or indirectly:

(i) solicit, directly or indirectly, any officer, director, employee, or agent
of the Company to become an officer, director, employee, or agent of you or
anyone else,

(ii) engage or participate in, directly or indirectly, any business conducted
under any name that will be the same as or similar to the names of the Company
or any trade names used by the Company, or

(iii) disparage the reputation of the Company and the respective directors,
trustees, officers or employees of the Company, or the product and service
offerings of the Company through written or spoken communication relating to the
Company, its personnel or its products and services.

For purposes of this Agreement, the “Restricted Period” shall mean during your
employment by WTAM and for a one year period thereafter.

You also agree that either during your employment and at any other time
thereafter you will not divulge, furnish, or make accessible to anyone (other
than during your employment in the regular course of business of the Company)
any knowledge or information with respect to confidential or secret processes,
models, research procedures or modalities, inventions, discoveries,
improvements, formulae, plans, material, devices, ideas, or other know-how,
whether intellectual property or not, with respect to any confidential or secret
engineering, development, or research work or with respect to any other
confidential or secret aspects of the business of the Company (including,
without limitation, the methodology of the market indices developed by the
Company and the terms of business arrangements with service providers to the
Company). You further agree that during your employment and at any other time
thereafter, you will not make use of, nor permit to be used, any confidential
notes, memoranda, specifications, programs, data, information or other materials
of any nature whether oral or written relating to any matter within the scope of
the business of the Company or concerning any of its respective dealings or
affairs otherwise than for the benefit of the Company, it being agreed that any
of the foregoing will be and remain the sole and exclusive property of the
Company and that immediately upon the termination of your employment, you will
deliver any or all copies of the foregoing to the Company.

During your employment, you will disclose to the Company all market indices,
research procedures, models, ideas, marketing concepts, slogans, advertising
campaigns, characters, proposals and plans invented or developed by you which
relate directly or indirectly to the business of the Company or arise out of
your employment with WTAM or your service as an officer of the other entities
comprising the Company or the use of the Company’s property or resources
including, without limitation, any market indices, research procedures, models,
ideas, proposals and plans which may be copyrighted, trademarked, patented or
otherwise protected (collectively, “Intellectual Property”). It is understood
and agreed that Intellectual Property does not include ideas, proposals or plans
of a legal nature that are commonly known among experienced attorneys

 

3



--------------------------------------------------------------------------------

counseling companies in the exchange traded funds industry. You agree that all
such Intellectual Property will be the sole property of the Company. You
expressly understand and agree that any and all Intellectual Property
constitutes a “work for hire” under the U.S. Copyright Law. In the event any
Intellectual Property is not regarded as a “work for hire,” you hereby assign to
the Company the sole and exclusive right to Intellectual Property. You agree
that you will promptly disclose to the Company any and all Intellectual
Property, and that, upon request of the Company, you will execute and deliver
any and all documents or instruments and take any other action which the Company
will deem necessary to assign to and vest completely in the Company, to perfect
trademark, copyright and patent protection with respect to, or to otherwise
protect the Company’s trade secrets and proprietary interest in the Intellectual
Property. Upon disclosure of any Intellectual Property to the Company, during
your employment and at any time thereafter, you will, at the request and expense
of the Company, sign, execute, make and do all such deeds, documents, acts and
things as the Company and its duly authorized agents may reasonably require:
(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) trademarks, copyrights or other analogous protection
in any country throughout the world and when so obtained or vested to renew and
restore the same; and (ii) to defend any opposition proceedings in respect of
such applications and any opposition proceedings or petitions or applications
for revocation of such trademarks, copyrights, patents or other analogous
protection. In the event the you do not, within five days after delivery to you,
execute and deliver such documents reasonably necessary to vest in the Company
all right, title and interest in such Intellectual Property, you hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as your agent and attorney-in-fact, to act for and in your behalf and
stead to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution and issuance of
trademarks, copyright or this analogous protection thereon with the same legal
force and effect as if executed by you. The obligations of this Paragraph will
continue after the termination of your employment with respect to such
Intellectual Property conceived of or developed by you while employed by WTAM.
The Company agrees to pay any and all copyright, trademark and patent fees and
expenses or this costs incurred by you for any assistance rendered to the
Company pursuant to this Paragraph 5.

(a) If you commit a breach, or threaten to commit a breach, of any of the
provisions of Paragraph 5, the Company will have the right and remedy:

(i) to have the provisions of this Agreement specifically enforced by any court
having equity jurisdiction, including, but not limited to, granting the Company
an injunction against the you, it being acknowledged and agreed by you that the
services being rendered hereunder to the Company are of a special, unique, and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and

(ii) (x) to require you to account for and pay over to the Company all
compensation, profits, monies, accruals, increments, or benefits (collectively
“Benefits”) derived or received by you as the result of any transactions
constituting a breach of any of the provisions of Paragraph 5 and you hereby
agree to account for and pay over such Benefits to the Company and (y) to cease
any severance payments that would otherwise be payable to you.

 

4



--------------------------------------------------------------------------------

Each of the rights and remedies enumerated in this Paragraph will be independent
of the other, and will be severally enforceable, and such rights and remedies
will be in addition to, and not in lieu of, any other rights and remedies
available to the Company, WTI and/or WTT under law or equity. If any provision
of Paragraph 5 is held to be unenforceable because of the scope, duration, or
area of its applicability, the tribunal making such determination will have the
power to modify such scope, duration, or area, or all of them, and such
provision or provisions will then be applicable in such modified form.

6. Representations and Indemnification. You represent and warrant to the Company
that you have the right to be employed by the Company and you are not subject to
any contract, commitment, agreement, arrangement or restriction of any kind
which might prevent you from performing you duties and obligations hereunder.

You agree to indemnify the Company against any loss, liability, claim, damage
and expense (including but not limited to reasonable attorney’s fees) to which
the Company may be subject in any action brought by a third party arising out of
or relating to a breach or alleged breach by you of any of your representations
or warranties set forth above.

7. Severance. If your employment is terminated by WTAM prior to December 31,
2014, for any reason other than your death, “Disability” (as defined below) or
for “Cause” (as defined below), or if you resign from your employment prior to
December 31, 2014, for “Good Reason” (as defined below) (in any event an
“Involuntary Termination”), then (i) WTAM will pay to you, within ten
(10) business days following the Involuntary Termination, all accrued but unpaid
Base Salary and any discretionary bonus that has been awarded to you by the
Board of Directors or Compensation Committee of WTI but not yet paid, and
provided you enter into a fully effective Release Agreement in the form
prescribed by the Company, (ii) WTAM will pay, in the manner set forth below, as
severance to you (or in the case of your subsequent death, the legal
representative of your estate or such other person or persons as you shall have
designated by written notice to WTAM), an amount equal to sum of: (A) the annual
Base Salary set forth in Paragraph 2; (B) the Guaranteed Minimum Bonus set forth
in Paragraph 3; and (C) a pro rated Guaranteed Minimum Bonus for the year in
which the termination occurred (collectively the “Severance Amount”). The
Severance Amount shall be paid out in substantially equal installments in
accordance with the Company’s payroll practice over twelve months commencing
within 60 days after the date of the Involuntary Termination; provided, however,
that if the 60-day period begins in one calendar year and ends in a second
calendar year, the Severance Amount shall begin to be paid in the second
calendar year, provided further, if the Involuntary Termination occurs within
the 24 months of a Change in Control, the Severance Amount shall be paid in lump
sum on the 60th day following the date of the Involuntary Termination in lieu of
in installments but only if the Change in Control constitutes a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder. Solely for purposes of Section 409A of
the Code, each installment payment is considered a separate payment. In
addition, if you elect COBRA insurance coverage, WTAM directly will pay to you
on a monthly basis 100% of the amount of such premiums for such insurance for a
one-year period following the effective date of your termination.
Notwithstanding the foregoing, if you breach any of the provisions contained in
Paragraph 5 of this Agreement, all payments of the Severance Amount and COBRA
premiums shall immediately cease.

 

5



--------------------------------------------------------------------------------

For purposes of this Agreement, “Disability” shall mean the earlier to occur of
either of the following events:

(i) you, because of physical or mental disability or incapacity, are unable to
perform your obligations to, or duties for, the Company pursuant to this
Agreement on a full-time basis for ninety (90) consecutive days or a period in
excess of one hundred fifty (150) days out of any period of three hundred sixty
(360) consecutive days; or

(ii) the determination by a physician selected by WTAM, duly licensed in New
York with a medical specialty appropriate for such determination (which
determination shall be binding and conclusive for the purpose of this Paragraph
7), that you are either physically or mentally, permanently disabled or
incapacitated or otherwise so disabled or incapacitated that he will be unable
to perform your obligations to, or duties for, the Company pursuant to this
Agreement for ninety (90) consecutive days or a period in excess of one hundred
fifty (150) days out of any period of three hundred sixty (360) consecutive
days. Your failure to submit to an examination of a physician under this
Paragraph 7 shall automatically result in a determination of disability
hereunder.

For purposes of this Agreement, “Cause” shall mean any one or more of the
following acts or omissions by you:

(i) the willful and continued failure to (A) materially perform your duties and
obligations under this Agreement or (B) to carry out specific legal directions
of a senior officer or the Board of Directors of the Company;

(ii) the material breach of any provision of this Agreement (including a breach
of the representations and warranties made by you in Paragraph 6 of this
Agreement);

(iii) the material failure to comply with the written policies or rules of the
Company;

(iv) the commission of an act or failure to act that involves willful
misconduct, bad faith or gross negligence;

(v) the commission of any act of fraud, misappropriation, embezzlement or
similar willful and malicious conduct against the Company; or

(vi) the conviction of, or plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any state thereof.

Notwithstanding the foregoing, cause shall not be deemed to exist for a reason
specified in clauses (i)(A) or (ii) above unless you have been given written
notice setting forth in reasonable detail the act, omission or failure of, or
breach by, you and a period of at least 10 days after such

 

6



--------------------------------------------------------------------------------

notice to cure all of such acts, omissions, failures or breaches, and such shall
not have been cured within such 10-day period; provided, further, that WTAM
shall not be required to give notice and an opportunity to cure for a reason
specified in clauses (i)(A) or (ii) if you have committed the same or
substantially similar acts, omissions, failures or breaches and WTAM has
previously given you notice of and an opportunity to cure the same.

For purposes of this Agreement, “Good Reason” shall mean that you have complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following events: (i) a material diminution in your responsibilities,
authority or duties; (ii) a material diminution in your base salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (iii) a material change in the geographic location of the principal
place to which you provide services to the Company, not including work-related
travel or short-term assignments; or (iv) the material breach of this Agreement
by the Company. For purposes of this Agreement, “Good Reason Process” shall mean
that (i) you reasonably determine in good faith that a “good reason” condition
has occurred; (ii) you notify the Company in writing of the first occurrence of
the good reason condition within 60 days of the first occurrence of such
condition; (iii) you cooperate in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the good reason
condition continues to exist; and (v) you terminate your employment within 60
days after the end of the Cure Period. If the Company cures the good reason
condition during the Cure Period, good reason shall be deemed not to have
occurred.

Notwithstanding anything in this Agreement to the contrary, in the event that,
prior to December 31, 2014, any of the following events occurs, then the phrases
“prior to December 31, 2014” contained in Paragraph 4 hereof and in the first
paragraph of this Paragraph 7 shall be deemed deleted from this Agreement ab
initio: (i) a Change in Control; or (ii) Jonathan Steinberg for any reason
ceases to serve (or he or the Company announce that as of a specified or
to-be-determined future date, he will for any reason cease to serve) as Chief
Executive Officer of WTI or WTAM.

8. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of your separation from service within the meaning of Section 409A of the Code,
the Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

7



--------------------------------------------------------------------------------

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by you during the
time periods set forth in this Agreement. All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon your
termination of employment, then such payments or benefits shall be payable only
upon your “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A 1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(e) The Company makes no representation or warranty and shall have no liability
to you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

9. Miscellaneous. You understand and agree that your employment by WTAM is on at
“at will” basis, subject to WTAM’s obligations to pay severance as provided
herein. You shall be subordinate to and report directly to the Chief Executive
Officer of WTAM and of WTI. You will be entitled to four weeks paid vacation per
calendar year to be accrued on a pro rata basis and you will be entitled to
participate in all of the employee benefit plans provided WTAM subject to the
terms and conditions of those programs.

This Agreement, together with the 2005 Performance Equity Plan, the Restricted
Stock Agreement with WTI (as amended herein), set forth all of the terms
relating to your employment by WTAM, and supersedes all prior agreements,
whether written or oral, including without limitation any prior employment
agreement. A signature received via facsimile will be deemed an original for all
purposes.

The rights and obligations of Company hereunder shall be binding upon and run in
favor of the successors and assigns of Company.

All payments made by the Company to you shall be made net of any tax or other
amounts required to be withheld by the Company under applicable law. Nothing
herein or otherwise shall be construed to require the Company to minimize tax
consequences to you.

 

8



--------------------------------------------------------------------------------

This Agreement shall be governed by, and construed in accordance with, the
internal laws of New York without regard to principles of conflicts of law.

This Agreement may not be amended, modified or amended, nor may any term or
provision be waived unless such modification, amendment or waiver is in writing
and signed by the party against whom enforcement of any such modification,
amendment or waiver is sought.

Please indicate by your signature below your agreement with the terms set forth
above. In closing, I want to reiterate how excited we are to have you join us at
such a significant time in the development of the Company and look forward to
your important contributions to our success.

Sincerely,

 

WISDOMTREE ASSET MANAGEMENT, INC. By:     /s/ Jonathan L. Steinberg   Jonathan
L. Steinberg, Chief Executive Officer

 

AGREED AND ACCEPTED: /s/ Gregory Barton Gregory Barton

Solely to confirm its agreement to the provisions of Paragraph 4:

 

WISDOMTREE INVESTMENTS, INC. By:     Jonathan L. Steinberg   Jonathan L.
Steinberg, Chief Executive Officer

 

9